Exhibit 10.45(a)

Keystone Automotive Industries, Inc.

Change-in-Control Agreement

THIS AGREEMENT is entered into and is effective as of June 1, 2007 (the
“Effective Date”), by and between Keystone Automotive Industries, Inc., a
California corporation, (the “Company”) and Jeffrey T. Gray (the “Executive”).

Background Information

A. The Executive is currently employed by the Company and possesses considerable
experience and knowledge that the Company desires to maintain.

B. The Company recognizes that a Change in Control of the Company is likely to
cause uncertainty of the Executive’s continued employment and such uncertainty
may result in the loss of the valuable services of the Executive to the
detriment of the Company and its shareholders.

C. The Board has determined that appropriate steps should be taken to reinforce
and encourage the continued attention and dedication of members of the Company’s
management to their assigned duties without distraction in the face of
potentially disturbing circumstances arising from the possibility of a Change in
Control.

D. The Company has therefore approved entering into this Agreement with the
Executive to afford reasonable security against the altered conditions of
employment which could result from any such Change in Control of the Company.

E. As consideration for the afforded security provided by this Agreement, the
Executive agrees to certain restrictive covenants as described herein.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements of the parties set forth in this Agreement, and of other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

SECTION 1. DEFINITIONS.

1.1 “Cause” for termination by the Company of the Executive’s employment shall
mean (i) the willful and continued failure by the Executive to substantially
perform the Executive’s duties with the Company (other than any such failure
resulting from the Executive’s incapacity due to physical or mental illness or
any such actual or anticipated failure after the issuance of a Notice of
Termination for Good Reason by the Executive pursuant to Section 3.1) that has
not been cured within 30 days after a written demand for substantial performance
is delivered to the Executive by the Board, which demand specifically identifies
the manner in which the Board believes that the Executive has not substantially
performed the Executive’s duties; or (ii) the willful engaging by the Executive
in conduct which is demonstrably and materially injurious to the Company or its
subsidiaries, monetarily or otherwise; or (iii) the conviction of, or entering a
plea of guilty or “nolo contendere” to, a felony by the Executive; or (iv) a
willful violation of any of the



--------------------------------------------------------------------------------

covenants contained in Section 5 of this Agreement by the Executive. For
purposes of clauses (i), (ii) and (iv) of this definition, no act, or failure to
act, on the Executive’s part shall be deemed “willful” unless done, or omitted
to be done, by the Executive not in good faith and without reasonable belief
that the Executive’s act, or failure to act, was in the best interest of the
Company.

1.2 “Change in Control” shall mean the occurrence of any of the following
events:

(A) The acquisition by any person (within the meaning of Section 3(a)(9) of the
Securities Exchange Act of 1934, as amended from time to time (“Exchange Act”),
as modified and used in Sections 13(d) and 14(d) thereof) (“Person”) of
“Beneficial Ownership” (within the meaning set forth in Rule 13d-3 under the
Exchange Act) of thirty percent (30%) or more of the combined voting power of
the then outstanding voting securities of the Company entitled to vote generally
in the election of Directors (the “Outstanding Company Voting Securities”);
provided, however, that the following acquisitions shall not constitute a Change
of Control: (A) any acquisition by a Person who on the Effective Date is the
Beneficial Owner of thirty percent (30%) or more of the Outstanding Company
Voting Securities; (B) any acquisition directly from the Company, including
without limitation, a public offering of securities; (C) any acquisition by the
Company or any of its subsidiaries; or (D) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any of
its subsidiaries; provided, however, the acquisition by any Person of Beneficial
Ownership of thirty percent (30%) or more of the combined voting power shall not
constitute a Change in Control if Keystone Automotive Industries, Inc. maintains
a Beneficial Ownership of more than fifty percent (50%) of the then-outstanding
voting securities of the Company entitled to vote generally in the election of
Directors;

(B) Individuals who constitute the Board of Directors (“Board”) of the Company
as of the Effective Date hereof (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board, provided that any individual
becoming a Director subsequent to the Effective Date whose election, or
nomination for election by the Company’s shareholders, was approved by a vote of
at least a majority of the Directors then comprising the Incumbent Board shall
be considered as though such individual were a member of the Incumbent Board,
but excluding, for this purpose, any such individual whose initial assumption of
office is in connection with an actual or threatened election contest relating
to the election or removal of the Directors of the Company or other actual or
threatened solicitation of proxies of consents by or on behalf of a Person other
than the Board;

(C) Consummation of a reorganization, merger, or consolidation to which the
Company is a party or a sale or other disposition of all or substantially all of
the assets of the Company (a “Business Combination”), in each case unless,
following such Business Combination: (A) all or substantially all of the
individuals and entities who were the Beneficial Owners of Outstanding Company
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than fifty percent (50%) of the combined
voting power of the outstanding voting securities entitled to vote generally in
the election of directors of the corporation resulting from the Business
Combination (including, without limitation, a corporation which as a result of
such transaction owns the Company or all or substantially all of the Company’s
assets either

 

2



--------------------------------------------------------------------------------

directly or through one or more subsidiaries) (the “Successor Entity”) in
substantially the same proportions as their ownership immediately prior to such
Business Combination of the Outstanding Company Voting Securities; (B) no Person
(excluding any Successor Entity or any employee benefit plan, or related trust,
of the Company or such Successor Entity) beneficially owns, directly or
indirectly, thirty percent (30%) or more of the combined voting power of the
then outstanding voting securities of the Successor Entity, except to the extent
that such ownership existed prior to the Business Combination; and (C) at least
a majority of the members of the board of directors of the Successor Entity were
members of the Incumbent Board (including individuals deemed to be members of
the Incumbent Board by reason of the proviso to paragraph (ii) of this Section)
at the time of the execution of the initial agreement or of the action of the
Board providing for such Business Combination; or

(D) Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

1.3 “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

1.4 “Date of Termination” with respect to any purported termination of the
Executive’s employment after a Change in Control and during the Term, shall mean
(i) if the Executive’s employment is terminated for Disability, thirty (30) days
after Notice of Termination is given (provided that the Executive shall not have
returned to the full-time performance of the Executive’s duties during such
thirty (30) day period), or (ii) if the Executive’s employment is terminated for
any other reason, the date specified in the Notice of Termination (which, in the
case of a termination by the Company without Cause, shall not be less than
thirty (30) days and, in the case of a termination by the Executive, shall not
be less than fifteen (15) days nor more than sixty (60) days, respectively, from
the date such Notice of Termination is given).

1.5 “Disability” shall mean the Executive’s incapacity due to physical or mental
illness resulting in absence from the full-time performance of the Executive’s
duties with the Company for a period of six (6) consecutive months.

1.6 “Good Reason” for termination by the Executive of the Executive’s employment
shall mean the occurrence (without the Executive’s prior express written
consent) of any one of the following acts by the Company, or failures by the
Company to act, unless, in the case of any act or failure to act described in
paragraph A, E, F or G below, such act or failure to act is corrected prior to
the Date of Termination specified in the Notice of Termination given in respect
thereof:

(A) the assignment to the Executive of any duties inconsistent with the
Executive’s status as a key employee of the Company or a substantial adverse
alteration in the nature or status of the Executive’s responsibilities from
those in effect immediately prior to the Change in Control, or a material
adverse change in the Executive’s titles or offices or reporting relationships
as in effect immediately prior to the Change in Control;

 

3



--------------------------------------------------------------------------------

(B) a reduction by the Company in the Executive’s annual base salary as in
effect on the Effective Date, or as the same may be increased from time to time;

(C) the relocation of the Executive’s principal place of employment to a
location more than 25 miles from the Executive’s principal place of employment
immediately prior to the Change in Control;

(D) the failure by the Company to pay to the Executive any portion of the
Executive’s current compensation or to pay to the Executive any portion of an
installment of deferred compensation under any deferred compensation program of
the Company, within seven (7) days following the date such compensation is due;

(E) the failure by the Company to continue in effect any compensation plan in
which the Executive participates immediately prior to the Change in Control
which is material to the Executive’s total compensation, unless an equitable
arrangement (embodied in an ongoing substitute or alternative plan) has been
made with respect to such plan, or the failure by the Company to continue the
Executive’s participation therein (or in such substitute or alternative plan) on
a basis not less favorable, both in terms of the amount or timing of payment of
benefits provided and the level of the Executive’s participation relative to
other Executives, as existed immediately prior to the Change in Control;

(F) the failure by the Company to continue to provide the Executive with
benefits substantially similar to those enjoyed by the Executive under any of
the Company’s pension, savings, life insurance, medical, health and accident, or
disability plans in which the Executive was participating immediately prior to
the Change in Control, the taking of any other action by the Company which would
directly or indirectly materially reduce any of such benefits or deprive the
Executive of any material fringe benefit enjoyed by the Executive at the time of
the Change in Control, or the failure by the Company to provide the Executive
with the number of paid vacation days currently awarded to Executive or to which
the Executive is entitled on the basis of years of service with the Company in
accordance with the Company’s normal vacation policy in effect at the time of
the Change in Control; or

(G) any purported termination of the Executive’s employment which is not
effected pursuant to a Notice of Termination satisfying the requirements of
Section 3.1; for purposes of this Agreement, no such purported termination shall
be effective.

The Executive’s right to terminate the Executive’s employment for Good Reason
shall not be affected by the Executive’s incapacity due to physical or mental
illness. The Executive’s continued employment shall not constitute consent to,
or a waiver of rights with respect to, any act or failure to act constituting
Good Reason hereunder.

1.7 “Potential Change in Control” shall be deemed to have occurred if the
Company enters into an agreement, the consummation of which would result in the
occurrence of a Change in Control; the Company or any Person publicly announces
an intention to take or to consider taking actions which, if consummated, would
constitute a Change in Control; any Person becomes the Beneficial Owner,
directly or indirectly, of securities of the Company representing 10% or more of
the Outstanding Company Voting Securities (not including any securities acquired
directly from the Company or its Affiliates); or the Board adopts a resolution
to the effect that, for purposes of this Agreement, a Potential Change in
Control has occurred.

 

4



--------------------------------------------------------------------------------

1.8 “Term” shall mean the period commencing on the Effective Date and ending on
December 31, 2008; provided, however, that commencing on January 1, 2009 and
each January 1 thereafter, the Term shall automatically be extended for one
additional year unless, not later than June 30 of the preceding year, the
Company shall have given notice to the Executive not to extend the Term; and
further provided, however, that if a Change in Control shall have occurred
during the Term, the Term shall expire no earlier than twenty-four (24) months
beyond the month in which such Change in Control occurred.

SECTION 2. BENEFITS.

2.1 Severance Payments. Subject to the provisions of Section 2.2, if the
Executive’s employment is terminated following a Change in Control and during
the Term, other than (A) by the Company for Cause, (B) by reason of death or
Disability, or (C) by the Executive without Good Reason, then the Company shall
pay the Executive the amounts, and provide the Executive the benefits, described
in this Section 2.1 (“Severance Payments”). For purposes of this Agreement, the
Executive’s employment shall be deemed to have been terminated following a
Change in Control by the Company without Cause or by the Executive with Good
Reason, if (i) the Executive’s employment is terminated by the Company without
Cause prior to a Change in Control (whether or not a Change in Control ever
occurs) at the request or direction of a Person who has entered into an
agreement with the Company, the consummation of which would constitute a Change
in Control, (ii) the Executive terminates his employment for Good Reason prior
to a Change in Control (whether or not a Change in Control ever occurs) and the
circumstance or event which constitutes Good Reason occurs at the request or
direction of such Person, or (iii) the Executive’s employment is terminated by
the Company without Cause or by the Executive for Good Reason and such
termination or the circumstance or event which constitutes Good Reason is
otherwise in connection with or in anticipation of a Change in Control (whether
or not a Change in Control ever occurs). Severance Payments include the
following:

(A) A lump-sum cash amount equal to the Executive’s unpaid base salary, accrued
vacation pay, unreimbursed business expenses, and all other items earned by and
owed to the Executive through and including the Date of Termination.

(B) Notwithstanding any provision of any annual or long-term incentive plan to
the contrary, a lump sum amount, in cash, equal to the prorated portion at the
target award level of any unpaid incentive compensation which has been allocated
or awarded to the Executive preceding the Date of Termination under any such
plan.

(C) A lump-sum cash amount equal to two (2) times the Executive’s annual base
salary at the rate in effect immediately prior to the Date of Termination or, if
higher, immediately prior to the first occurrence of an event or circumstance
constituting Good Reason.

(D) A lump sum cash amount equal to two (2) times the greater of (i) the
Executive’s target bonus percentage times the Executive’s then current annual
base salary (but not less than the annual base salary for the immediately
preceding year), and

 

5



--------------------------------------------------------------------------------

(ii) the average annual bonus earned by the Executive with respect to the three
fiscal years (or, if the Executive has been employed for less than three fiscal
years, the average annual bonus for the number of full fiscal years of the
Executive’s employment) ending immediately prior to the fiscal year in which
occurs the Date of Termination or, if higher, immediately prior to the fiscal
year in which occurs the first event or circumstance constituting Good Reason.

(E) For the twenty-four (24) month period immediately following the Date of
Termination, the Company shall arrange to provide the Executive and his
dependents at the exact same cost to the Executive, and at the same coverage
level as in effect as of the Executive’s Date of Termination (subject to changes
in coverage levels applicable to all employees generally), continuation of the
Executive’s (and the Executive’s eligible dependents’) coverage for health
insurance, including, without limitation, group health care, dental, and vision
coverage, and life insurance. If the Executive becomes covered under the health
insurance coverage of a subsequent employer which does not contain any exclusion
or limitation with respect to any preexisting condition of the Executive or the
Executive’s eligible dependents, the Company’s obligation to provide health
insurance coverage pursuant to this Section 2.1(E) shall be discontinued prior
to the end of the twenty-four (24) month continuation period. In addition, if
the Executive is a Specified Employee as defined in Code Section 409A and the
regulations thereunder, then, if the aggregate payments by the Company for life
insurance coverage for the Executive during the six (6) month period following
the Executive’s Date of Termination exceed the applicable dollar limit under
Section 402(g)(1)(B) of the Code for the year in which the Date of Termination
occurs, any such excess shall be paid by the Executive and reimbursed by the
Company on the date that is six (6) months following the Executive’s Date of
Termination or, if earlier, the date of the Executive’s death.

(F) Unless prohibited by the terms of any plan document under which an award
agreement has been issued to the Executive, as of the date of a Change in
Control, all stock options, restricted stock, and performance share awards shall
become immediately vested. Unless prohibited by the terms of any plan document
under which an award agreement has been issued to the Executive, performance
shares vest based on the greater of: (i) the Executive’s target performance
share award, and (ii) the performance share award the Executive would receive
based on the performance of the Company for the period beginning on the first
day of the performance period and ending on the last day of the month
immediately preceding the Date of Termination, straight-line annualized for the
remainder of the performance period. Unless prohibited by the terms of any plan
document under which an award agreement has been issued to the Executive,
outstanding stock options shall remain exercisable until the earlier of the
latest date upon which the stock option could have expired by its original terms
under any circumstances or the tenth anniversary of the original date of grant
of the stock option.

2.2 Section 280G Provisions. If any payment or benefit received or to be
received by the Executive in connection with a Change in Control or the
termination of the Executive’s employment (whether pursuant to the terms of this
Agreement or any other plan, arrangement or agreement with the Company, any
Person whose actions result in a Change in Control or any Person affiliated with
the Company or such Person) (all such payments and benefits, including the
Severance Payments, being hereinafter referred to as the “Total Payments”) would
be subject (in whole or part), to the excise tax imposed under Section 4999 of
the Code (including any

 

6



--------------------------------------------------------------------------------

similar state or local tax and any related interest or penalties, “Excise Tax”),
the Executive will be paid an additional payment in an amount such that, after
the Executive’s payment of all taxes on or otherwise as a result of the
additional payment (including any Excise Tax, income tax, related interest or
penalties and effect of any disallowed deductions), the Executive retains an
amount of the additional payment equal to the Excise Tax. All determinations
required to be made under this Section 2.2, including as to any underlying
assumptions, will be made by an accounting firm selected by the Company and
reasonably acceptable to the Executive. The accounting firm will provide the
Executive and the Company with its determination of the additional payment, if
any, that is due with respect to any payment or benefit (together with
reasonably detailed supporting schedules) within 15 business days after they
receive notice from the Executive that the payment has been made or benefit
provided, or at such earlier time as the Company may request. Any additional
payment determined due under this Section 2.2 will be paid within five days of
the later of (a) the due date of the Excise Tax and (b) the date of the
accounting firm’s determination, but in no event later than the end of the
Executive’s taxable year in which the Excise Tax is due. If the Executive
reasonably requests and the accounting firm determines that no Excise Tax is
payable, the accounting firm will provide the Executive with a written opinion,
in form and substance reasonably satisfactory to the Executive, that the
Executive is not required to pay any Excise Tax and the Executive’s not
reporting any Excise Tax on his applicable federal income tax return will not
result in the imposition of a negligence or similar penalty. The Company will
bear all fees and expenses of the accounting firm, including any costs of
retaining experts.

2.3 Time of Payment. The Severance Payments shall be made not later than the
third day following the Date of Termination, in the case of amounts to be paid
in a single lump sum. Notwithstanding the foregoing, if the Executive is a
Specified Employee as defined in Code Section 409A and the regulations
thereunder, then, to the extent that any of the Severance Payments are subject
to Section 409A of the Code and must not be paid or provided before six
(6) months have elapsed after the date of the Executive’s Date of Termination in
order to avoid the additional tax under Code Section 409A, such payments shall
not commence or be made until six (6) months following the Executive’s Date of
Termination or, if earlier, the date of the Executive’s death. In the case of
installment payments, if any, the first payment shall include all installments
required under this Agreement that otherwise would have been paid during such
six (6) month period.

2.4 Legal Fees. The Company shall also pay to the Executive all reasonable legal
fees and expenses incurred by the Executive in disputing in good faith any issue
relating to the termination of the Executive’s employment, in seeking in good
faith to obtain or enforce any benefit or right provided by this Agreement or in
connection with any tax audit or proceeding to the extent attributable to the
application of Section 4999 or Section 409A of the Code to any payment or
benefit provided hereunder. This right of reimbursement shall continue for the
life of the Executive. The amount of expenses eligible for reimbursement in any
single calendar year shall not affect the amount of such expenses eligible for
reimbursement in any other calendar year. Such payments shall be made within
five (5) business days after delivery of the Executive’s written request for
payment accompanied with such evidence of fees and expenses incurred as the
Company reasonably may require, but in no event later than the last day of the
calendar year following the calendar year in which the expenses were incurred.

 

7



--------------------------------------------------------------------------------

SECTION 3. TERMINATION PROCEDURES AND COMPENSATION DURING DISPUTE.

3.1 Notice of Termination. After a Change in Control and during the Term, any
purported termination of the Executive’s employment (other than by reason of
death) shall be communicated by written Notice of Termination from one party to
the other party in accordance with Section 6. For purposes of this Agreement, a
“Notice of Termination” shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated.
Further, a Notice of Termination for Cause is required to include a copy of a
resolution duly adopted by the affirmative vote of not less than a majority of
the entire membership of the Board at a meeting of the Board which was called
and held for the purpose of considering such termination (after reasonable
notice to the Executive and an opportunity for the Executive, together with the
Executive’s counsel, to be heard before the Board) finding that, in the good
faith opinion of the Board, the Executive was guilty of conduct set forth in the
definition of Cause.

3.2 Dispute Concerning Termination. If within fifteen (15) days after any Notice
of Termination is given, the party receiving such Notice of Termination notifies
the other party that a dispute exists concerning the termination, the Date of
Termination shall be extended until the earlier of (i) the date on which the
Term ends or (ii) the date on which the dispute is finally resolved, either by
mutual written agreement of the parties or by a final judgment, order or decree
of a court of competent jurisdiction (which is not appealable or with respect to
which the time for appeal therefrom has expired and no appeal has been
perfected). The Date of Termination shall be extended by a notice of dispute
given by the Executive only if such notice is given in good faith and the
Executive pursues the resolution of such dispute with reasonable diligence.

3.3 Compensation During Dispute. If a purported termination occurs following a
Change in Control and during the Term and the Date of Termination is extended in
accordance with Section 3.2, the Company shall continue to pay the Executive the
full compensation in effect when the notice giving rise to the dispute was given
(including, but not limited to, base salary) and continue the Executive as a
participant in all compensation, benefit and insurance plans in which the
Executive was participating when the notice giving rise to the dispute was
given, until the Date of Termination, as determined in accordance with
Section 3.2. Amounts paid under this Section 3.3 are in addition to all other
amounts due under this Agreement and shall not be offset against or reduce any
other amounts due hereunder.

SECTION 4. NO MITIGATION. The Company agrees that, if the Executive’s employment
with the Company terminates during the Term, the Executive is not required to
seek other employment or to attempt in any way to reduce any amounts payable to
the Executive by the Company pursuant to this Agreement. Further, the amount of
any payment or benefit provided for in this Agreement (other than
Section 2.1(E)) shall not be reduced by any compensation earned by the Executive
as the result of employment by another employer, by retirement benefits, by
offset against any amount claimed to be owed by the Executive to the Company, or
otherwise.

 

8



--------------------------------------------------------------------------------

SECTION 5. PROTECTIVE COVENANTS

5.1 Non-competition. For purposes of this Section 5, references to the “Company”
shall include, individually and collectively, the Company and its affiliates and
its/their respective successors and assigns. The Executive agrees that, during
the Executive’s employment with the Company and for a period of twenty-four
(24) months following the termination of the Executive’s employment with the
Company by the Executive or the Company for whatever reason, the Executive shall
not, without the prior written consent of the Board of Directors, either
directly or indirectly, as an officer, employee, director, agent, independent
contractor, consultant, volunteer, partner, member, manager, owner, shareholder,
principal, or in any other capacity or otherwise on behalf of himself or any
other person or entity:

(A) own an interest in, join, operate, control, participate in, be employed or
engaged by or with, be associated, affiliated or connected with, or perform or
provide work or services to, for or on behalf of any person, company or other
entity engaged in a Competing Business (as hereinafter defined). For purposes of
this Agreement, a person, company or other entity shall be deemed to be engaged
in a “Competing Business” if he, she or it is engaged in any way in the
aftermarket collision replacement parts industry for automobiles and light
trucks including, without limitation, providing, offering, developing,
manufacturing, selling, marketing, licensing or producing any product, service
or system which is competitive with, the same as, similar to, performs, serves
or provides a similar function as, or can be used as a substitute or replacement
for, any product, service or system that is both (i) related to the aftermarket
collision replacement parts industry and (ii) offered, sold, provided, produced
or being developed by the Company during the Executive’s employment with the
Company.

(B) influence, encourage, solicit, persuade, induce or procure (or attempt to
influence, encourage, solicit, persuade, induce or procure), directly or
indirectly, on behalf of himself or any other person or entity, any Customer of
the Company to cease doing business with or otherwise terminate, limit,
postpone, divert or diminish its relationship, business dealings or patronage
with the Company (except as part of the ordinary course activities of Executive
permitted by the following paragraph).

The foregoing restrictions: (i) shall be limited to the United States, Canada
and those foreign countries within which the Company, directly or indirectly
(including, without limitation, indirectly through its independent sales
representatives, distributors, partners, joint venturers or licensees), sells,
offers, markets, develops, produces, manufactures, performs, provides, or
solicits business for its products, systems or services at any time during the
Executive’s employment with the Company; (ii) shall not preclude the Executive
from performing work for or providing services to a person, company or other
entity (not primarily engaged in a Competing Business) which among his/her or
its businesses includes a division, section, sub-part, subsidiary or affiliated
entity engaged in a Competing Business provided that the Executive is not
directly or indirectly involved in any of the aspects, businesses, divisions,
sections, sub-parts, subsidiaries or affiliated entities of such person, company
or entity which is/are engaged in a Competing Business; (iii) shall not preclude
the Executive from serving as an executive officer of a company or other entity
(that derives less than ten percent (10%) of its gross revenues from a Competing
Business) which among its businesses includes a division, section, sub-part,
subsidiary or affiliated entity engaged in a Competing Business provided that
the Executive is not the officer of the company or other

 

9



--------------------------------------------------------------------------------

entity directly responsible for the aspects, businesses, divisions, sections,
sub-parts, subsidiaries or affiliated entities of such company or entity which
is/are engaged in a Competing Business (although the Executive may supervise
such officer as part of his other responsibilities) and (iv) shall not preclude
the Executive from passive ownership of up to five percent (5%) of the
outstanding stock of a publicly held corporation which is engaged in a Competing
Business.

5.2 Nondisclosure of Trade Secrets. At all times from and after the date hereof,
Executive agrees that Executive (i) shall make no use of the Trade Secrets, or
any other part thereof and (ii) shall not disclose the Trade Secrets, or any
part thereof, to any other person or entity. The Executive agrees not to
disclose or reveal any information, whether including in whole or in part any
Trade Secrets, except: (i) in response to an order or subpoena issued by a court
or government agency; or (ii) to Executive’s attorneys, accountants or any
governmental taxing authority.

(A) “Trade Secrets” shall mean secrets and other confidential information,
ideas, knowledge, know-how, techniques, secret processes, improvements,
discoveries, methods, inventions, sales, financial information, customers, lists
of customers and prospective customers, plans, concepts, strategies or products,
as well as all documents, reports, drawings, designs, plans and proposals
otherwise pertaining to same or relating to the Company or an affiliated entity
of which Executive has acquired knowledge and possession as an officer or
employee of the Company.

(B) “Trade Secrets” shall not include any (i) information which is or has become
available from a third party who learned the information independently and is
not or was not bound by a confidentiality agreement with respect to such
information or (ii) information readily ascertainable from public, trade or
other nonconfidential sources (other than as a result, directly or indirectly,
of a disclosure or other dissemination in contravention of a confidentiality
agreement).

5.3 Non-Solicitation. At all times from and after the date hereof and ending
three (3) years after Executive is no longer employed by the Company, Executive
agrees not to, either directly or through others, or in the service of or on
behalf of others, entice, solicit, recruit or attempt to persuade any person to
sever such person’s employment with the Company or an affiliated entity, or to
devote less than all of such employee’s efforts to the Company or an affiliated
entity, or to perform services for any individual or entity other than the
Company or an affiliated entity, or to obtain any Trade Secrets from such
employee, whether or not such person is a full-time employee of the Company or
an affiliated entity and whether or not such employment with the Company or an
affiliated entity is pursuant to a written agreement or is at-will.

SECTION 6. SUCCESSORS; BINDING AGREEMENT.

6.1 Successors. In addition to any obligations imposed by law upon any successor
to the Company, the Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent

 

10



--------------------------------------------------------------------------------

that the Company would be required to perform it if no such succession had taken
place. Failure of the Company to obtain such assumption and agreement prior to
the effectiveness of any such succession shall be a breach of its obligations
under this Agreement and shall entitle the Executive to compensation from the
Company in the same amount and on the same terms as the Executive would be
entitled to hereunder if the Executive were to terminate the Executive’s
employment for Good Reason after a Change in Control, except that, for purposes
of implementing the foregoing, the date on which any such succession becomes
effective shall be deemed the Date of Termination.

6.2 Binding Agreement. The Company’s obligations under this Agreement shall
inure to the benefit of and be enforceable by the Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees. If the Executive shall die while any amount would still
be payable to the Executive hereunder if the Executive had continued to live,
all such amounts (other than amounts which, by their terms, terminate upon the
death of the Executive) shall be paid in accordance with the terms of this
Agreement to the executors, personal representatives or administrators of the
Executive’s estate.

SECTION 7. NOTICES. Notices and all other communications provided for hereunder
shall be in writing and shall be deemed to have been duly given when delivered
or mailed by United States registered mail, return receipt requested, postage
prepaid, addressed, if to the Executive, to the most recent permanent address
shown in the personnel records of the Company and the address set forth on the
signature page to this Agreement, and, if to the Company, to the address set
forth below, or to such other address as either party may have furnished to the
other in writing in accordance herewith, except that notice of change of address
shall be effective only upon actual receipt:

To the Company:

Keystone Automotive Industries, Inc.

655 Grassmere Park Drive

Nashville, TN 37211

Attention: General Counsel

SECTION 8. AGREEMENT MODIFICATION OR TERMINATION.

The Agreement may be amended or terminated by the Board at any time; provided,
however, that during the pendency of a Potential Change in Control and during
the two (2) year period following a Change in Control, this Agreement may not be
terminated or amended without the consent of the Executive. Notwithstanding any
provision to the contrary, it is the parties’ intention that the benefits and
rights to which the Executive could become entitled in connection with a
termination of employment covered under this Agreement comply with Section 409A
of the Code. If the Executive or the Company believes, at any time, that any
such benefit or right does not so comply, the Executive or the Company shall
promptly advise the other party and shall negotiate reasonably and in good faith
to amend the terms of this Agreement such that it complies with Code
Section 409A (with the most limited possible economic effect on the Executive
and on the Company). The obligations of the Company and the Executive under this
Agreement, which by their nature may require either partial or total performance
after the expiration of the Term (including, without limitation, those under
Sections 2, 3 and 5 hereof) shall survive such expiration.

 

11



--------------------------------------------------------------------------------

SECTION 9. GENERAL PROVISIONS.

9.1 Any payments provided for hereunder shall be paid net of any applicable
withholding required under federal, state or local law and any additional
withholding to which the Executive has agreed and is permitted by applicable
law.

9.2 Neither the establishment of this Agreement, nor any modification thereof,
nor the creation of any fund, trust or account, nor the payment of any benefits
shall be construed as giving the Executive the right to be retained in the
service of the Company, or to limit the ability of the Company to discharge the
Executive at any time.

9.3 The headings and captions herein are provided for reference and convenience
only, shall not be considered part of the Agreement, and shall not be employed
in the construction of the Agreement.

9.4 The obligations under this Agreement shall not be funded. The Executive
shall have no right to, or interest in, any assets of the Company which may be
applied by the Company to the payment of benefits or other rights under this
Agreement.

9.5 The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement, which shall remain in full force and effect.

9.6 The validity, interpretation, construction and performance of this Agreement
shall be governed by the laws of the State of Tennessee, without reference to
principles of conflict of laws. The parties hereto irrevocably agree to submit
to the jurisdiction and venue of the courts of the State of Tennessee in any
action or proceeding brought with respect to or in connection with this
Agreement. Notwithstanding any provision of this Agreement to the contrary, the
Executive shall be entitled to seek specific performance of the Executive’s
right to be paid until the Date of Termination during the pendency of any
dispute or controversy arising under or in connection with this Agreement.

{SIGNATURES APPEAR ON THE FOLLOWING PAGE.}

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have set their hands to this
Change-in-Control Agreement for Keystone Automotive Industries, Inc., effective
as of the date first written above.

 

COMPANY:

 

KEYSTONE AUTOMOTIVE INDUSTRIES, INC.

    EXECUTIVE: By:   /s/ Robert E. Hedrick     Signature:   /s/ Jeffrey T. Gray
Printed name:           Printed Name:       Title:   VP Chief People Officer    
 

 

13